ORDER

PER CURIAM.
AND NOW, this 13th day of August, 2002, the Petitions for Allowance of Appeal are hereby GRANTED, LIMITED to the following issues:
a. Whether Appellees, who sought review of an order granting summary judgment and an order denying post-trial motions, were required to file separate notices of appeal?
b. Whether Joseph Reith, a non-custodial parent with shared custody of his son, had a duty to supervise him pursuant to Section 316 of the Restatement (Second) of Torts?
c. Whether a verdict of $4,625, awarded solely for pain and suffering, was inadequate as bearing no reasonable relation to the loss suffered?